Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration No. 333-169119 February 10, 2012 Barclays Bank PLC Callable Contingent Accrual Notes with Interest Linked to 3-Month USD LIBOR and the Performance of the S&P 500 ® Index due on February 17, 2027 Investment Description Callable Contingent Accrual Notes (the Notes) are unsubordinated, unsecured debt obligations of Barclays Bank PLC (the Issuer) with interest linked to both (i) 3-Month USD LIBOR (the Reference Rate) and (ii) the closing level of the S&P 500 ® Index (the Index). The Issuer will pay interest quarterly in arrears, which accrues at a predetermined rate of 7.00% per annum (the Base Rate) for each day during the relevant interest period on which both (i) 3-Month USD LIBOR is within a range of 0.00% to 6.00% (inclusive) (the Reference Rate Range) and (ii) the Index closes at or above a specified level, which will be between 990 and 1,020 (to be determined on the Trade Date) (the S&P 500 ® Index Barrier), subject to the rate cutoff provision described below under Indicative TermsRate Cut-off. The Issuer may, in its sole discretion, elect to redeem the Notes in whole, but not in part, at a redemption price equal to the outstanding principal amount plus any accrued but unpaid interest thereon to but excluding the date of redemption, on any Interest Payment Date scheduled to occur on or after February 17, 2013, by giving at least 5 Business Days prior written notice. You will not earn interest for any day on which 3-Month USD LIBOR is outside the Reference Rate Range or the closing level of the Index is below the S&P 500 ® Index Barrier. Accordingly, the actual interest payable on your Notes for any given Interest Period may be zero, and your return for any Interest Period or over the life of the Notes could be significantly less than the Base Rate or the return on a comparable debt instrument and may even be zero. Barclays Bank PLC will only repay the principal amount of your Notes at maturity or upon an earlier redemption. Any payment on the Notes, including any repayment of principal, is subject to the creditworthiness of Barclays Bank PLC and is not either directly or indirectly, an obligation of any third party. If Barclays Bank PLC were to default on its payment obligations, you may not receive any amounts due under the Notes and could lose your entire investment. Features q Variable Income: Barclays Bank PLC will make quarterly interest payments that will range from 0.00% to a maximum effective rate of 1.75% quarterly (based on the Base Rate of 7.00% per annum). Interest will accrue at the Base Rate for each day that both (i) 3-Month USD LIBOR is within the Reference Rate Range and (ii) the Index closes at or above the S&P 500 ® Index Barrier, which will be determined on the Trade Date. No interest will accrue for any day on which 3-Month USD LIBOR is outside the Reference Rate Range or the closing level of the Index is below the S&P ® Index Barrier. q Issuer Call Right: We may, at our election, redeem the Notes in whole, but not in part, on any Interest Payment Date, commencing on February 17, 2013, at a redemption price equal to the principal amount of the Notes plus accrued and unpaid interest to but excluding the date of redemption. q Repayment of Principal at Maturity (if not previously called): If you hold the Notes to maturity and the Notes have not been previously called you will receive at least your full principal amount from the Issuer. Any payment on the Notes, including any repayment of principal, is subject to the creditworthiness of the Issuer. Key Dates 1 Trade Date: February 14, 2012 Settlement Date: February 17, 2012 Interest Payment Dates: Quarterly (see page FWP-4) Maturity Date: February 17, 2027 1 Expected. In the event that we make any change to the expected Trade Date and Settlement Date, the Interest Payment Dates and Maturity Date will be changed so that the stated term of the Notes remains the same. NOTICE TO INVESTORS: THE ISSUER WILL NOT PAY A FIXED RATE OF INCOME ON THE NOTES AND MAY PAY NO INTEREST AT ALL. THE ISSUER WILL ONLY REPAY YOUR PRINCIPAL AMOUNT AT MATURITY OR UPON AN EARLIER REDEMPTION. YOU MAY LOSE SOME OR ALL OF YOUR INITIAL INVESTMENT IN THE NOTES IF THE ISSUER BECOMES UNABLE TO
